Citation Nr: 1233037	
Decision Date: 09/25/12    Archive Date: 10/01/12

DOCKET NO.  09-50 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for non-malignant tumors, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

3.  Entitlement to service connection for pulmonary embolism, claimed as blood clots in the lung, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to August 1968.  

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO).  Jurisdiction of the case was subsequently transferred to the RO in Chicago, Illinois.

The issue of entitlement to service connection for non-malignant tumors, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  Hypertension is not shown by the medical evidence of record to have manifested in service or within one year of service separation, or to be related to the Veteran's military service, to include as due to herbicide exposure.

2.  Pulmonary embolism is not shown by the medical evidence of record to be related to the Veteran's military service, to include as due to herbicide exposure.



CONCLUSIONS OF LAW

1.  Hypertension was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred in service, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Pulmonary embolism was not incurred in, or aggravated by, active military service, and may not be presumed to have been so incurred, to include as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The RO's August 2006 letter advised the Veteran of the regulations pertinent to service connection on direct and presumptive bases.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in the August 2006 letter.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 2007).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the duty to assist the Veteran has also been satisfied in this case.  The RO has obtained the Veteran's service treatment records, as well as his identified and available private medical treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that a VA examination is not required in this matter.  Most importantly, the competent and credible evidence does establish that an event, injury or disease occurred in service, relative to the two issues at hand.  Given that several studies commissioned by VA have not found any statistical correlation between the two issues at hand and exposure to herbicides, any herbicide exposure in service is not a relevant event or injury for the purpose of rendering a VA examination or opinion necessary.  Moreover, the competent evidence of record does not suggest a link between the Veteran's hypertension or pulmonary embolism to his military service, to include exposure to herbicide.  There is also no evidence of continuity of symptomatology, and the first evidence of these disorders was over 30 years after military discharge.  Further, the Veteran does not contend that he complained of or received treatments for these disorders any time earlier than 2001 or 2005.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  In addition, there is no medical evidence of record suggesting that the Veteran's current hypertension or pulmonary embolism is related to his military service.  Thus, a VA medical examination addressing the etiology of this condition is not required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including hypertension, will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after discharge, when all the evidence including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Additionally, if a Veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases are presumed to be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of the disease during service, provided that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 U.S.C.A. § 1116(a); 38 C.F.R. § 3.309(e).  In this context, the term "herbicide agent" is defined as a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, specifically: 2,4-D; 2,4,5-T and its contaminant TCDD; cacodylic acid; and picloram.  38 C.F.R. § 3.307(a)(6)(i).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).

The following diseases are deemed associated with herbicide exposure, under VA law: chloracne or other acneform disease consistent with chloracne, Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes), Hodgkin's disease, chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  

The most recent issuance added hairy cell leukemia and other chronic B-cell leukemias, Parkinson's disease, and ischemic heart disease to the list of presumptive disabilities in the regulation.  See 75 Fed. Reg. 53,202-16 (Aug. 31, 2010).  

A presumption of service connection based on exposure to herbicides to include Agent Orange used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 72 Fed. Reg. 32,395 (2007).

In this case, the Veteran claims that he has hypertension and pulmonary embolism due to exposure to Agent Orange during his military service.  The record reflects that the Veteran served a tour of duty in Vietnam during active duty service.  The Veteran is therefore presumed to have been exposed to herbicide agents, to include Agent Orange.  38 U.S.C.A. § 1116(f).

Service treatment records are negative for any diagnoses of hypertension or high blood pressure readings, or any pulmonary embolism or other lung disorders.  The Veteran's August 1968 service separation examination report noted a blood pressure reading of 110/78.

The first postservice evidence of abnormal blood pressure is dated in April 2001, where the Veteran complained of atypical chest pain.  High blood pressure was noted to be a risk factor.

A June 2005 private treatment report reflects that the Veteran was admitted with increased shortness of breath.  It was noted that the Veteran was found to have extensive pulmonary embolus, bilaterally, in the emergency room.  The treating physician was concerned regarding the Veteran's consistent systolic blood pressures of 90 with the symptoms of dizziness; however, the Veteran claimed that he normally had low blood pressure.  After an echocardiogram (ECHO), the conclusion was pulmonary hypertension, moderate to moderately severe.  The discharge diagnoses were pulmonary embolism and history of paroxysmal superventricular tachycardia.

An August 2005 private ECHO report noted diagnoses of pulmonary emboli/pulmonary hypertension.

In this case, the issues presented are whether the Veteran's current hypertension and pulmonary embolism are related to his military service on a direct or presumptive basis.  The medical evidence of record reflects current diagnoses of pulmonary hypertension and pulmonary embolism.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).

However, as pulmonary hypertension and pulmonary embolism are not among those diseases presumptively linked to herbicide exposure, the Veteran's current pulmonary hypertension and pulmonary embolism would not warrant service connection on a presumptive basis based on Agent Orange exposure.

Notwithstanding the foregoing, the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a Veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The United States Court of Appeals for Veterans Claims has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).  

However, service connection is also not warranted on a direct basis.  The Veteran's service treatment records are completely negative for any diagnosis of hypertension or elevated blood pressure readings, or pulmonary embolism or any other lung disorder.  In fact, the Veteran's August 1968 service separation examination report noted a normal blood pressure reading of 110/78.  To that effect, under the pertinent regulations, hypertension means that the diastolic blood pressure is predominantly 90 millimeters (mm.) or greater, and isolated systolic hypertension means that the systolic blood is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1).

However, after separation from service, there is no showing of continuity of symptomatology.  The first post-service evidence of record demonstrating treatment noting high blood pressure and pulmonary embolism are dated in April 2001 and June 2005, respectively, which is over 30 years after service separation.  In this regard, the Veteran testified at his May 2012 hearing before the Board that he began to receive treatments for his hypertension in 2001 and for pulmonary embolism in 2005.  His statements are competent evidence of what he actually observed and were within the realm of his personal knowledge.  See Layno v. Brown, 6 Vet. App.  465, 469-70 (1994).  However, the Veteran does not contend that he experienced any symptoms related to these conditions for many years after service.  This period without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs heavily against the claims herein.  See Mense, 1 Vet. App. at 356.

As such, the evidence of record does not show that the Veteran's hypertension was manifested to a compensable degree within the year after active service, and therefore, service connection for hypertension is not warranted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.

Additionally, there is no competent opinion of record as to whether the Veteran's current pulmonary hypertension or pulmonary embolism is related to his active service, to include his inservice exposure to Agent Orange.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (holding that the Board is prohibited from substituting its own medical judgment in place of the opinions of competent medical professionals).  Although the Veteran claims that his hypertension and pulmonary embolism are related to exposure to Agent Orange, it is well established that a layperson without medical training, such as the Veteran, is not qualified to render medical opinions regarding the etiology of disorders and disabilities.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159(a) (1).  In certain unique instances, lay testimony may be competent to establish medical etiology or nexus.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  However, the cause of pulmonary hypertension or pulmonary embolism, in relation to Agent Orange exposure, is not a simple question that can be determined based on mere personal observation by a lay person.  See Jandreau, 492 F.3d at 1376-77; see also Davidson, 581 F.3d at 1316.  The Board therefore finds that the question of whether the Veteran's exposure to Agent Orange caused his current pulmonary hypertension or pulmonary embolism does not lie within the range of common experience or common knowledge, but requires special experience or special knowledge.  It is not shown that the Veteran is otherwise qualified through specialized education, training or experience to offer a medical opinion as to the etiology of his hypertension or pulmonary embolism.  Espiritu, 2 Vet. App. at 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

Because pulmonary hypertension and pulmonary embolism are not among those diseases presumptively linked to herbicide exposure, and the evidence of record does not relate the Veteran's current pulmonary hypertension and pulmonary embolism to his military service, the preponderance of the evidence is against his claims for service connection.  As such, the benefit of the doubt doctrine is not applicable, and the claims must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is denied.

Service connection for pulmonary embolism is denied.


REMAND

The Veteran is seeking service connection for non-malignant tumors, to include as due to exposure to Agent Orange.  Based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with this claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).

The Veteran was afforded a VA examination in May 2009 in conjunction with this claim.  The May 2009 VA examiner rendered diagnoses of verrucoid keratosis of the right arm and sebaceous cysts of the posterior right ear, and opined that "[i]t is less likely than not the verrucoid keratosis is related to the sebaceous cysts as these are two separate skin conditions and do not cause or aggravate the other."  In a July 2009 addendum, another examiner provided an additional medical opinion regarding whether the Veteran's sebaceous cyst of the midline distal anterior chest or the excised cyst of the right posterior back is related to his inservice treatments for sebaceous cysts in April 1968 and June 1968.  The July 2009 VA examiner stated that "one cyst does not cause another cyst and I would only relate new sebaceous cyst to a prior sebaceous cyst if there was a syndrome of multiple sebaceous cysts."

However, the Board finds these opinions are inadequate for VA purposes because both opinions failed to address the relationship of the Veteran's currently diagnosed verrucoid keratosis or sebaceous cysts to his inservice exposure to Agent Orange.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that if VA provides a Veteran with an examination in a service connection claim, the examination must be adequate).

Further, the July 2009 VA examiner stated that "[t]here is no indication that [the Veteran] has one of the rare syndromes associated with multiple sebaceous cysts."  However, the examiner failed to explain the basis for such finding.  In this regard, the Board finds that there is ample evidence of treatments for recurring cysts during and after the Veteran's military service.  To that effect, the April 1968 service treatment report shows that a sebaceous cyst was removed from behind the Veteran's ear and the June 1968 service treatment report notes that the Veteran was treated for a small sebaceous cyst on the right cheek.  Additionally, in his April 2007 notice of disagreement, the Veteran reported that while he was in service, he had a growth removed from one of his index fingers while home on leave from Camp Pendleton, at the Swedish American Hospital in Rockford, Illinois.  Further, on the May 2009 VA examination, the Veteran reported that in the 1970's he had a sebaceous cyst removed from his breast bone and about two months previously he had two cysts removed from his back.

When the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  Therefore, the Board finds that a supplemental medical opinion must be obtained before the Board can decide the merits of this claim.

Accordingly, the case is REMANDED for the following action:

1.  The RO must obtain a supplemental medical opinion, from the July 2009 VA examiner, if available, to determine the etiology of the Veteran's current non-malignant tumors.  If the July 2009 VA examiner is not available, the record must be reviewed by another appropriate VA examiner.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  

Following a review of the evidence of record, the examiner must provide an opinion as to whether currently diagnosed verrucoid keratosis or sebaceous cysts is related to the Veteran's active duty service, specifically to include his inservice exposure to Agent Orange.  In rendering this opinion, the examiner is also asked to provide an explanation as to why it was found that "there is no indication that the Veteran has one of the rare syndromes associated with multiple sebaceous cysts," as written in the July 2009 VA examination report.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must readjudicate the Veteran's claim on appeal, taking into consideration any newly acquired evidence.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


